Order reversed and determination of respondents annulled, with costs to the plaintiff against the respondents, the supervisors of the county of Monroe, on the ground that according *Page 522 
to the undenied allegations of the petition the Labor Journal
was not, regard being had to the advocacy by such paper of the principles of the Democratic party and its support of the state and national nominees thereof, and to its regular and general circulation in the towns of the county of Monroe, a proper paper to publish the Session Laws and concurrent resolutions of the legislature for 1907; no opinion.
Concur: CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, VANN, WERNER and HISCOCK, JJ. Not voting: HAIGHT, J.